            Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.1 Page 1 of 6


                                                                             FILED
 1                                                                       I   APR 1 0 2019     I
 2                                                                     CLt:HI<. US UIS I HICT COURT
                                                                    SOUTHEHN DIS I RICT OF CALIFORNIA
 3                                                                  BY                       DEPUTY

 4                               UNITED STATES DISTRICT COURT
 5
                               SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
          UNITED STATES OF AMERICA,
                                                       Case No.:   1 Q ~A ,J 1 4 4 5
 8                                  Plaintiff,         COMPLAINT FOR VIOLATIONS OF:

 9                                                     18 U.S.C. § 922(g)(l) - Felon in
                         v.
10                                                     Possession of a Firearm (Felony);
          ANDREW MITCHELL ( 1),                        21 U.S.C. § 84l(a)(l) - Possession of
11                                                     Methamphetamine & Heroin with Intent
          BAILEY KINTER (2),
12                                                     to Distribute (Felony);
                                   Defendant(s).       18 U.S.C. § 924( c )(1 )(A) - Possession
13                                                     of a firearm in furtherance of a drug
14                                                     trafficking crime (Felony); Title 18,
          CASE UNSEALED PER ORDER OF COURT             U.S.C., Sec. 2 - Aiding and Abetting
15
16
11   II        The undersigned complainant being duly sworn states:
18   11                                          COUNT ONE
19             On or about November 13, 2018, within the Southern District of California, defendant
20 Andrew MITCHELL, a person having been previously convicted of a crime punishable by
21 II imprisonment for a term exceeding one year, did knowingly possess a firearm that traveled
22 II in and affected interstate commerce, to wit: a Savage Arms12-gauge shotgun, bearing serial
23 II number E624877, and a Smith & Wesson .40 caliber handgun bearing serial number
24 II SAF8689; in violation of Title 18, United States Code, Section 922(g)(l).
25   11                                          COUNT TWO
26 II         On or about November 13, 2018, within the Southern District of California, defendant
27 II Andrew MITCHELL, did knowingly and intentionally possess, with intent to distribute a

28


                                             t\ \JlL
        Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.2 Page 2 of 6




 1 11 mixture and substance containing a detectable amount of methamphetamine; a Schedule II
 211 Controlled Substance; in violation of Title 21, United States Code, Section 84l(a)(l).
 3 II                                     COUNT THREE
 4 11      On or about November 13, 2018, within the Southern District of California, defendant
 5 II Andrew MITCHELL, did knowingly and intentionally possess, with intent to distribute a
 6 11 mixture and substance containing a detectable amount of heroin; a Schedule I Controlled
 711 Substance; in violation of Title 21, United States Code, Section 841(a)(l).
 8 II                                      COUNT FOUR
 9 II      On or about November 13, 2018, within the Southern District of California, defendant
1O II Andrew MITCHELL, in furtherance of a drug trafficking crime, namely possessing with
11 II the intent to distribute methamphetamine and heroin as charged in Counts Two and Three,
12 11 did knowingly possess a firearm, that is, a Savage Arms 12-gauge shotgun, bearing serial
13 II number E624877, and a Smith & Wesson .40 caliber handgun bearing serial number
1411 SAF8689;; in violation of Title 18, United States Code, Section 924(c)(l)(A).
15 II                                      COUNT FIVE
16 II      On or about November 17, 2018, within the Southern District of California,
1711 defendants Andrew MITCHELL and Bailey KINTER, did knowingly and intentionally
18 II possess, with intent to distribute a mixture and substance containing a detectable amount of
19 II heroin; a Schedule I Controlled Substance; in violation of Title 21, United States Code,
20 II Section 841(a)(l), and Title 18, United States Code, Section 2.
2111                                        COUNT SIX
22 11      On or about November 17, 2018, within the Southern District of California,
23 II defendants Andrew MITCHELL and Bailey KINTER, did knowingly and intentionally
24 II possess, with intent to distribute a mixture and substance containing a detectable amount of
25 II methamphetamine; a Schedule II Controlled Substance; in violation of Title 21, United
2611 States Code, Section 841(a)(l), and Title 18, United States Code, Section 2.
27
28
                                                  2
        Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.3 Page 3 of 6




 I
 2 11      The complainant further states that this complaint is based on the attached Statement
 3 II of Pacts incorporated herein by reference.
 4
 5
 6
 7
 8
 9
10
11
12
13                                                 Special Agent, ATP
14
           Sworn to me and subscribed to my presence this_$_ day of April, 2019.
15
16
17                                                 ~~~
18
19
20
21
22
23
24
25
26
27
28
                                                   3
            Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.4 Page 4 of 6




 1                                    STATEMENT OF FACTS
 2 II          On November 13, 2018, Carlsbad Police Department ("CPD") officers arrested
 3 11 Andrew MITCHELL ("MITCHELL") for burglary after he identified himself as the owner
 4 II of two stolen laptops using a false name. The arrest occurred at Laptops Plus in Carlsbad,
 5 II California, within the Southern District of California. During the arrest, officers found key
 611 to a Lexus in his pocket and $3,485 in cash. MITCHELL informed them he had driven a
 7 II Lexus bearing license plate 7WCZ127 to the store, and that the car belonged to him. A
 8 II records check of the vehicle confirmed that there was a pending master file to MITCHELL.
 9 II Officers also observed a glass pipe on the front seat, two laptops in the trunk area, and a
1O credit card machine in the rear seat.
11             MITCHELL did not consent to a search of the vehicle, so officers towed the vehicle
12 11 and sought a state search warrant. Officers then searched the vehicle pursuant to that
13 II warrant and found 2 pounds of a crystal-like substance that tested positive for
14 11 methamphetamine and 4 7 grams of a dark brown substance believed to be heroin. They
15 11 also found clear plastic baggies, a loaded Savage Arms 12-gauge sawed-off shotgun, bearing
1611 serial number E624877, a loaded Smith & Wesson .40 caliber handgun bearing serial
17 II number SAF8689, clear plastic baggies, credit cards, social security cards, and other
18 II personal identifying information belonging to other individuals.       Officers also found
19 II paperwork in a backpack with MITCHELL' s name on it in the trunk of the vehicle, and
20 credit cards and other documents that appeared to belong to MITCHELL in the front and
21      rear seats.
22             Officers also confirmed that MITCHELL was a previously convicted felon.
23 II MITCHELL bailed out of state custody for his burglary charge and attempted to claim the
24 II Lexus at a tow yard on November 17, 2018, within the Southern District of California.
25 II MITCHELL was driven to the tow yard by Bailey KINTER ("KINTER") in a red Jeep
26 II bearing Missouri license plates DR9Wl V.          Officers observed KINTER driving and
2711 MITCHELL in the front seat of the Jeep. Upon arriving, MITCHELL was arrested for the
28 II items found during the search of the Lexus.
                                                    4
        Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.5 Page 5 of 6




 I II      KINTER denied having anything illegal in the Jeep, stated she left MITCHELL alone
 2 II in the vehicle briefly when they stopped at Jamba Juice, and consented to a search of the
 3 II Jeep. A search of the glove box revealed a rental agreement with KINTER's name on it.
 4 11 During a search of the center console, officers located a dark brown substance in an
 5 II uncapped syringe believed to be heroin directly on top of $2097 in cash. KINTER stated
 6 II that the money belonged to her, but denied ownership of the syringe. KINTER was then
 711 arrested and a further search of the vehicle revealed approximately 8.5 grams of a crystalline
 8 II substance that tested positive for methamphetamine, and approximately 42.6 grams of a
 9 II dark brown substance believed to be heroin also in the center console of the vehicle. They
10 II also found plastic baggies in a backpack that KINTER claimed was hers in the trunk of the
11 II vehicle. Some of the baggies appeared to contain a brown substance that appeared to be
12 heroin.

13         KINTER was advised of her Miranda rights, waived those rights, and stated that she
1411 was MITCHELL's girlfriend, that she had agreed to drive him to pick-up his vehicle, and
15 II that she was a heroin user. She stated that the cash found in the vehicle belonged to her,
16 II but denied ownership of the drugs. Officers also advised MITCHELL of his Miranda rights.
17 jj MITCHELL denied knowledge of the drugs found in the vehicle.
18
19
20
21
22
23
24
25
26
27
28
                                                   5
        Case 3:19-mj-01445-BLM Document 1 Filed 04/10/19 PageID.6 Page 6 of 6




 1 11     An initial investigation of the firearms found in the Lexus revealed that they were
 2 manufactured outside of California and therefore traveled in interstate commerce. Records
 3 checks on MITCHELL revealed the following relevant criminal history:
 4      CONVICTION         COURT     OF CHARGE                   TERM            OF
        DATE               CONVICTION                            IMPRISONMENT
 5
        3/4/13             CASC-Ontario VC 1085l(A)-Take         16 months' prison
 6                                      Vehicle w/o Consent
                                        (Felony)
 7
        10/7/13            CASC-Tehama VC 2800.2 - Evade         24 months' prison
 8                                      Peace Officer: Disregard
                                        Safety (Felony)
 9
10      6/16/16            CASC-             HSC l 1379(A)-             2 years' prison
11
                           Lompoc            Transport Cntld
                                             Substance (Felony)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
